Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 17/433,371 filed on August 24, 2021. 
Claims 1-6 are pending.
Claims 1-6 are rejected.
Priority
Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Japanese application NO. JP2019-032849 filed on February 26, 2019 has been acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Jubran et al. (U.S. 2016/0072732).
Regarding claim 1, Jubran disclosed a quality measurement device for measuring quality of a measurement target network, the quality measurement device comprising: 
a load analysis unit, including one or more processors, configured to analyze a load of the measurement target network (Jubran, Fig. 2 and [0006, 0024, 0029, 0048], “a monitoring component 228” and “ the monitoring component 228 may monitor the performance of the system 200. For example, performance may be monitored in order to determine whether or not the load has stabilized. Additionally, the monitoring component 228 may evaluate various performance metrics for the system 200 to determine whether the system 200 is performing satisfactorily in response to the generated network load”); 
a reference load acquisition unit, including one or more processors, configured to acquire reference load data including a load of a reference network (Jubran, [0006, 0024, 0049], “ the validation server 222 may monitor the performance of the distributed computing system 200 in order to generate performance reference points for the system 200 at various levels of network load”); 
a test condition determination unit, including one or more processors, configured to determine, based on a load at a reference point of the reference network, a load to be added to a measurement point of the measurement target network corresponding to the reference point (Jubran, [0006, 0026, 0049], “a network load may be generated and scaled to simulate a DoS attack of a desired severity”); and 
a test traffic generation unit, including one or more processors, configured to give traffic corresponding to the load that is determined to the measurement point (Jubran, Fig. 2,“network traffic generator component 226”; [0047], “ generate a network load in order to test the network connectivity provided to the target deployment 212, and/or to test the response of the target deployment 212 to a simulated DoS attack.”).  
Claim 3 lists substantially the same elements as claim 1, but in method form rather than device form.  Therefore, the supporting rationale for the rejection of claim 1 applies equally as well to claim 3.   
Claim 5 lists substantially the same elements as claim 1, but in computer readable medium form rather than device form.  Therefore, the supporting rationale for the rejection of claim 1 applies equally as well to claim 5.   
Regarding claims 2, 4 and 6, Jubran disclosed the subject matter according to claims 1, 3 and 5, respectively.
Jubran further disclosed wherein the test condition determination unit is configured to refer to a change parameter calculated based on a difference in scale between the measurement target network and the reference network to determine a load to be added to the measurement point (Jubran, [0024], “These reference points may be used to understand how the distributed computing system behaves at various loads. The reference points may be used to evaluate whether additional network load may be generated while continuing to meet current SLAs with customers, as well as to help set expectations for future performance of the distributed computing system”).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442
12/7/2022